office_of_chief_counsel internal revenue irs memorandum number release date cc nta slhartford postn-140375-07 uilc date date to james leith dc local taxpayer_advocate from susan l hartford technical advisor to the special counsel national_taxpayer_advocate subject amendment of a timely claim_for_refund or a new claim barred by sec_6511 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------- date ------------------- date ------------------ date ------------------ date --------------------- amount dollar_figurea --------- amount dollar_figureb --------- amount dollar_figurec ----- amount dollar_figured ----------- postn-140375-07 amount dollar_figuree --------- amount dollar_figuref --------- amount dollar_figureg --------- amount dollar_figureh --------- issue whether taxpayer’s form 1040x received by the irs on date to claim a refund was an amendment to her timely filed form_1040 for tax_year or whether the refund claimed on that form 1040x was barred by the statute_of_limitations conclusion taxpayer’s form 1040x received by the irs on date was a timely amendment rather than a new claim barred by the statute_of_limitations facts taxpayer filed a form_1040 for tax_year in april of on form_1040 she claimed a refund in the amount of amount dollar_figurea that refund was computed based on the following exemptions totaling dollar_figure for herself and three dependents a son and two grandchildren a standard_deduction of dollar_figure based on filing_status of head_of_household and earned_income_credit in the amount of amount dollar_figureb based on her son and one grandchild as qualifying children on date the irs sent taxpayer an examination_report proposing to change her return by disallowing the exemptions for the three dependents and changing her filing_status from head_of_household to single the irs also proposed to disallow the entire earned_income_credit believing that taxpayer had no qualifying children consequently the irs proposed to issue taxpayer a refund of only amount dollar_figurec after taxpayer failed to respond to the notice of proposed changes to her tax_return the irs issued taxpayer a refund check in the amount of amount dollar_figured the amount dollar_figurec in tax originally proposed by the irs as an overpayment plus interest of amount dollar_figuree on date the irs received a form 1040x for taxpayer’s tax_year that form 1040x claimed a refund of amount dollar_figureg that refund was computed based on the the irs’s records reflect that taxpayer’s return was received on date although the taxpayer_advocate service’s file does not indicate that the return was timely filed we believe it was probably timely as date was a saturday thus taxpayer’s return was not due until date if taxpayer filed on date the irs’s record of receipt on date is certainly realistic for purposes of the issue we are addressing however it is immaterial whether it was filed on april or date postn-140375-07 following exemptions totaling dollar_figure for herself and one dependent her son a standard_deduction of dollar_figure based on filing_status of head_of_household and earned_income_credit in the amount of amount dollar_figuref based on her son as a qualifying_child after seeking advice of a representative taxpayer realized that she had claimed her grandchildren as dependents in error and had incorrectly computed the earned_income_credit by filing form 1040x taxpayer reiterated the same grounds for refund stated in her form_1040 and was merely correcting the errors caused by inappropriately claiming dependency_exemptions and the earned_income_credit for her grandchildren taxpayer attached to that form 1040x the documentation to validate her entitlement to a refund of amount dollar_figureg after concluding that taxpayer’s form 1040x was untimely the irs issued a notice of claim disallowance on date taxpayer appealed and when the appeals officer reviewed the case file the officer concluded that taxpayer would have been entitled to a refund but for the fact that her form 1040x was untimely law and analysis sec_6402 of the internal_revenue_code authorizes the secretary_of_the_treasury to make refunds when a taxpayer overpays taxes the regulations on procedure and administration under sec_6402 provide that refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 sec_6511 provides that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return shall be filed within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later or if no return is filed by the taxpayer within two years from the time the tax was paid sec_6511 provides that no credit or refund shall be allowed or made after the expiration of the period of limitations prescribed in sec_6511 unless a claim for credit or refund is filed by the taxpayer within such period two considerations are relevant in determining whether a supplemental claim_for_refund is considered an amendment to the original timely claim rather than an untimely new claim if these two requirements are satisfied there is no specific time period within which a supplemental claim must be filed first the supplemental claim will not be considered an amendment to the original claim if it would require the investigation of new matters that would not have been disclosed by the investigation of the original claim 302_us_517 105_f2d_183 2d cir citations omitted such a supplemental claim is a new claim rather than an amendment to the existing timely claim the policy ground for not allowing time-barred claims that vary from timely claims is that t he commissioner does not possess the time or resources to perform extensive investigations into the postn-140375-07 precise reasons and facts supporting every taxpayer’s claim_for_refund 444_f2d_1391 5th cir second a supplemental claim will not generally be considered an amendment if the irs took final action on the original claim by either rejecting or allowing the claim in whole or in part in either case the supplemental claim is untimely because once the irs has taken final action on the original claim there is no longer any claim left to amend 338_fsupp_786 e d n y aff’d 469_f2d_1394 2d cir 109_f2d_640 1st cir aff’g u s t c cch d mass 87_f2d_889 2d cir aff’g 14_fsupp_1012 s d n y there are certain narrow exceptions to the rule concerning final action by the irs for example the irs’s disallowance of a claim will not constitute final action by the irs if the irs did not fully consider all grounds for the refund 289_us_28 in bemis bros bag co the irs denied a claim_for_refund by rejecting one of the three grounds stated in the claim while overlooking two independent grounds for the claim id pincite the taxpayer then submitted an amended claim reiterating the grounds stated in the original claim the supreme court held that the amended claim could be considered even though it was filed after the statute_of_limitations had expired as such claim was an amendment to the timely filed original claim in the instant case taxpayer’s form_1040 that she filed in date was a timely claim_for_refund for tax_year in this regard sec_301_6402-3 makes clear that an individual’s original income_tax return may constitute a claim_for_refund within the meaning of sec_6402 and that such claim shall be considered as filed on the date on which such return is considered as filed sec_301_6402-3 regardless whether taxpayer filed her return on date the last day for filing pursuant to sec_7503 or on date the date the irs received the return the return was a timely claim_for_refund as taxpayer's refund claim made on the form_1040 was considered filed at the same time as the return the claim was considered filed within three years of the return and is timely under the three-year_rule of sec_6511 see revrul_76_511 1976_2_cb_428 to determine whether taxpayer’s form 1040x received by the irs on date was an amendment to her timely filed claim on her form_1040 rather than an untimely new claim we must first consider whether the form 1040x would have required the irs to investigate new matters on both the form_1040 and the form 1040x taxpayer claimed a refund based on an exemption for her son a filing_status of head_of_household and earned_income_credit computed with her son as a qualifying_child nothing on form 1040x was new information to the irs those same details were claimed on form_1040 thus the irs did not have any new information to investigate consequently the form 1040x was an amendment to her form_1040 that timely claimed a refund postn-140375-07 we now turn to the question of whether the irs took final action on taxpayer’s form_1040 such that it could not be amended after the statute_of_limitations had expired first it is important to note that the irs did not issue a notice of claim disallowance when initially determining that taxpayer was only entitled to a refund of amount dollar_figurec the failure to issue a notice of claim disallowance for the remaining portion of the refund claimed on the form_1040 ie amount dollar_figurea-amount dollar_figurec could certainly be interpreted as the irs not taking final action with respect to that amount dollar_figureh portion in addition although the irs issued taxpayer a refund for tax_year based on the form_1040 she filed in date that refund was not based on an exemption for her son a filing_status of head_of_household or earned_income_credit computed with her son as a qualifying_child thus the irs did not consider all of the grounds stated in taxpayer’s original claim_for_refund therefore even though the irs issued her a refund there was still a claim pending that could be amended after the statute_of_limitations had expired consequently the form 1040x received by the irs on date was a timely amendment to taxpayer’s form_1040 for tax_year case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions this advice was coordinated with branch of the office of the associate chief_counsel procedure administration
